CLIENT SERVICES AGREEMENT- AMENDMENT THIS AMENDMENT is entered into this 19th day of August, 2013 between Owings-1, LLC (“Owings”) and Borderless Holdings, Inc (“Borderless Holdings”). WHEREAS, Section 6(b) of the Client Services Agreement dated May 10, 2013 between Owings-1 and Borderless Holdings provides for the possibility that Borderless Holdings shall compensate Owings-1 in stock for Owings-1’s services; Owings-1 and Borderless Holdings hereby agree that Owings-1 shall not be compensated by any shares of stock in Borderless Holdings; Owings-1 shall be compensated in cash as described in Section 6(a) of the Client Services Agreement. All other provisions of the existing Client Services Agreement shall remain in effect. WHEREFORE, the parties have executed this agreement as of the date first mentioned above. OWINGS-1, LLC By:/s/Mark Johnson Mark Johnson, Managing Member BORDERLESS HOLDINGS, INC. By: /s/ Seth Peretzman Seth Peretzman, President
